475 So. 2d 588 (1984)
Ex parte State of Alabama
(Re: Norman F. MARSDEN v. STATE)
83-292.
Supreme Court of Alabama.
July 6, 1984.
Steven E. Haddock of Aldridge & Haddock, Decatur, for petitioner.
Charles A. Graddick, Atty. Gen., and Rivard D. Melson, Asst. Atty. Gen., for respondent.
EMBRY, Justice.
The writ of certiorari was granted in this case to review an order of the Court of Criminal Appeals remanding this case to the trial court for determination whether Norman F. Marsden was formally arraigned. Marsden has not questioned the sufficiency of the evidence, but maintains that absent a formal arraignment his conviction cannot stand.
We hold that even though Marsden was not formally arraigned he has waived arraignment by pronouncing his readiness to proceed with trial and maintaining silence thereafter. No objection was made until the jury had returned its guilty verdict. This holding is on the authority of Watts v. State, 460 So. 2d 204 (Ala. 1983).
REVERSED AND REMANDED.
TORBERT, C.J., and MADDOX, FAULKNER, JONES, ALMON, SHORES, BEATTY and ADAMS, JJ., concur.